DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 01/03/2022, is acknowledged. New claim 22 is  added and no new claims are cancelled. Claims 1 and 8-9 were previously cancelled. Claims 2-7 and 10-22 are currently pending.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 10 recites the limitation "A lighting device for the light influencer of the communication device according to claim 21, the lighting device comprising " in 1-2 line of the claim.  This claim is for a lighting device for the light influencer of the communication device of claim 21 and claim 21 claims “at least one light source” at line 4 of the claim 21. 
	It is unclear whether applicant is claiming new invention as “a lighting device for the light influencer of the communication device” or “a lighting device for the light influencer of the communication device” of claim 10 is further limiting “a communication device for a vehicle” as in claim 24 which claims “the at least one light source”.

Claims 11-14 and 18-19 depends on claim 10 and rejected for the same reason.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 2, 10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Robinson (20060152687 A1).

Regarding claim 21, Nishino et al. discloses (see Fig. 1 and Fig. 28) a communication device for a vehicle (communication device A as in Fig. 1), which is able to transmit information to other road users in the form of light signals (see paragraph [0042] disclosing transmit laser light onto which communication data are piggybacked), the communication device comprising: 

a controllable light influencer (3 and 5 as in fig. 1) configured to selectively deflect or reflect or shade at least one portion of the light emerging from the at least one light source,  the at least one portion of the light forming a light signal that emerges from the communication device (see paragraph [0046] discloses “The transmission optical system 5 is configured with a transmission lens and so on, has a function of adjusting the beam diameter and the divergence of the laser light radiated thereby under control by a signal processing circuit 11, and radiates the laser light modulated by the optical modulator 3 toward a communication device which is a communications partner. A beam transmitter is configured with the transmission system 1 and the transmission optical system 5”)and
 paragraph [0078] specifically states “the optical modulator 3 modulates the intensity of this laser light according to the RF signal provided therefor from outside the optical modulator and outputs the laser light (communication signal) after modulation to the transmission optical system 5”); and 
an imaging optical system (lens of transmission and reception optical system 4 see paragraph [0046] discloses “The transmission optical system 5 is configured with a transmission lens and so on, has a function of adjusting the beam diameter and the divergence of the laser light radiated thereby under control by a signal processing circuit 11, and radiates the laser light modulated by the optical modulator 3 toward a 
Examiner has considered a controllable light influencer with broadest reasonable interpretation as an optical modulator element 3 (as in fig. 1) and the reference does not specifically state and it is obvious that it is selectively controls at least a portion of the light emerging from the at least one light source however examiner has interpreted with broadest reasonable interpretation that modulation of light is equivalent to selectively controlling a portion of light produce by source;
Nishino et al. does not specifically state that each the light influencer is a digital micromirror device or as an LCoS or as an LC display, or wherein the light influencer comprise a digital micromirror device or an LCoS or an LC display.
Robinson discloses (see Fig. 3) light influencer (230) is a LC attenuation panel (LC display) (see paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the LC attenuation as an optical modulator as disclosed by Robinson with the device of Nishino et al. in order to minimizes non-uniformities resulting from angular dependent component performance (paragraph [0032]).

Regarding claim 2, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is 

Regarding claim 10, Robinson further discloses (see Fig. 3) the lighting device (202) comprising: 
the at least one light source (204 see paragraph [0028]); and 
at least one elliptical mirror (206) that reflects the light emerging from the at least one light source onto the light influencer which is applicable to Light source 2 as in Fig. 1.

Regarding claim 15, Nishino et al. discloses (see Fig. 1 and Fig. 20) the communication device is a communication device of a vehicle (as indicated in Fig. 20 communication system is included in N+1 vehicles forming communication device for vehicle).

Regarding claim 16, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is displayed at a horizontal opening angle of 60° to 100° (as illustrated in Fig. 28 light can have maximum communication range Lmax is more than 50 degree).

Regarding claim 17, Nishino et al. discloses (see Fig. 1 and Fig. 28) the optical system is configured such that the light emerging from the communication device is .

Claims 11-14 and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Robinson (20060152687 A1) and further in view of Negishi (4510560).

Regarding claim 11-12, Nishimo et al. in view of Robinson discloses the device as in claim 10 except limitation of claim 11-12.
Negishi discloses lighting device having (see Fig. 16, see column 8, line 22-57) elliptical mirror having two focal point and the at least one light source is arranged in a first of two focal points of the at least one elliptical mirror (as stated in column 8, line 22-57, at one of its two focal points, the light source is positioned. By this means, an imaginary light source is caused to exist at the other focal point.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the elliptical mirror with two focal point as disclosed by Negishi with the device of Nishimo et al. in view of Robinson for the purpose of providing uniform illumination.

Regarding claim 13-14,  Negishi further discloses (see Fig. 16) the at least one elliptical mirror (R14) comprises two elliptical mirrors (see Fig. 16, R14 and 21) are laterally offset and that together reflect the light emerging from the at least one light source onto the light influencer (7).

Regarding claim 18, Negishi further discloses (see Fig. 16) the second of the two focal points  is arranged at an inner lens of the optical system (focal points of 4 are behind plate 7 which is considered as lens).

Regarding claim 19-20,  Negishi further discloses (see Fig. 16) the at least one elliptical mirror (R14) comprises two elliptical mirrors (see Fig. 16, Reflecting mirror R14 and 21)  and at least one light source (L) comprises two light source, wherein two elliptical mirrors together reflect the light emerging from both of the two light sources.

Regarding claim 22, Robinson further discloses (see Fig. 3) at least one elliptical mirror (206) that reflects the light emerging from the at least one light source (204) onto the light influencer (230).


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Robinson (20060152687 A1) and further in view of Kobayashi et al. (20170219820 A1).

Regarding claim 3, Nishino et al. in view of Robinson discloses the communication device as in claim 21 and does not teach the optical system has a plurality of successively arranged lenses in a propagation direction of the light or has at least one first outer lens, a first inner lens, a second inner lens and a second outer lens, 
Kobayashi et al. discloses (see Fig. 1) the optical system has a plurality of successively arranged lenses (L1-L8 as in Fig. 1) in a propagation direction of the light  (horizontal left-right direction) or has at least one first outer lens (L1), a first inner lens (L8), a second inner lens (L3) and a second outer lens (L2), and wherein the first or second outer lenses have a larger diameter (L1) than the first or second inner lenses (L8, L1 has larger diameter than L7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the lens system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in view of Robinson in order to increase the angle of view (paragraph [0037]).

Regarding claim 4, Kobayashi et al. further discloses (see Fig. 1) the optical system corresponds to a Retrofocus type (see paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Retrofocus type optical system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in order to increase the angle of view (paragraph [0037]).

Regarding claim 5, Kobayashi et al. further discloses (see Fig. 1) an aperture (Fig. 1, element “st”) arranged between the first and second inner lenses (GF and GR), wherein the aperture is arranged approximately in a symmetry plane of the optical 

Regarding claim 6, Kobayashi et al. further discloses (see Fig. 1) the first and second outer lenses (L1-L2) are designed as menisci, as divergent menisci (fig. 1 illustrates L1 and L2 are meniscus lens).

Regarding claim 7, Kobayashi et al. further discloses (see Fig. 1) on one of the lenses or on an outer side of the second outer lens (L1 or L2) facing away from the other lenses a structure is arranged that expands the light passing through the optical system in a vertical direction or an opening angle of at least 90.degree. (L1-L2 are configured to widen the field of view 112° see Table 2) 

Response to Arguments

 Applicant's arguments filed with respect to claim(s) 2-7, 10-21 have been fully considered but they are not persuasive. Applicant stated regarding rejection of claim 10 under 35 USC § 112 (b) the lighting device includes at least the at least one light source of claim 21 however the claim 10 is directed toward invention of A lighting device forming another lighting device different from the lighting device of claim 21, for clarification examiner has updated the rejection above reflecting indefiniteness of the claim.
With regard to rejection of claims under 35 USC § 103, applicant stated that the claim 21 is patentable over prior art lacking “a controllable light influencer configured to selectively deflect or reflect or shade at least one portion of the light emerging from the at least one light source.”
	With the broadest reasonable interpretation, examiner considered light influencer as an element influencing light source for providing controlled light and Prior art Nishino et al. discloses optical modulator changes intensity of output light of laser source forming laser pulse having  low light intensity and higher light intensity wherein light interval having the low light intensity forms a shadow and meets the claim limitation. Prior art Robinson discloses light source having LC attenuation panel 230 to attenuate the illumination light from source 204 (see Fig. 3 of Robinson) that is similar to influencing the light source of Nishino. With regards to the illumination attenuation system 200 of Robinson, the illumination system will not produce desired uniform illumination with out LC attenuation panel 230 Robinson dos state that LC attenuation panel can be place any where on the optical path (see paragraph [0032]) examiner believe that the illumination attenuation system of Robinson can be utilize for a transmission system 1 that includes light source, optical modulator and optical system.
Examiner maintains rejection of claim 21 with prior art Nishino et al.  in view of Robinson claim 2-7, 10-20 and 22 are dependent on claim 21 and rejected as stated above.
	Nashino et al. did not identify the need for uniformity of light output, Robinson did improve the attenuated light source with providing uniform light output. One skilled in .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case uniformity of light produced by light source.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The light influencer of the present invention forms small addressing segments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872